                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


     PATRICIA LATINO                                                CIVIL ACTION
     VERSUS
     DILLARD DEPARTMENT                               NO.:19-CV-00184-BAJ-RLB
     STORES, INC.


                               RULING AND ORDER

       Before the Court is Defendant's Motion to Transfer Venue (Doc. 6).

Plaintiffs filed an opposition. (Doc. 9). Oral argument is not required. For the reasons

stated herein, the Motion to Transfer Venue (Doc. 6) is GRANTED.

I.     BACKGROUND

       On February 14, 2018, Patricia Latino ("Plaintiff') was injured in a Dillard's

store in Slidell, Louisiana. (Doc. 1-1 at p.1). Plaintiff alleges that she slipped on

perfume that accumulated on the floor. (Doc 1-1 at p. 1, 3). On February 12, 2019,

Plaintiff filed a lawsuit in the 19th Judicial District for the Parish of East Baron

Rouge against Dillard Department Stores, Inc. ("Defendant") alleging her injuries

were a result of an unreasonable risk of harm that was created by, known, or should

have been known to Defendant. (Id. at p.3).

       On March 28, 2019, the case was removed to this Court. Defendant later filed

the instant motion to transfer this case to the United States District Court for the




Jury                                       1
Eastern District of Louisiana. (Doc. 6). Plaintiff filed a memorandum in opposition to

Defendant's motion. (Doc. 9).

II.    LEGAL STANDARD

       "Under the transfer statute, a district court may transfer a case upon a motion

or sua sponte. 28 U.S.C. § 1404 and§ 1406." Caldwell v. Palmetto State Savings Banh

of South Carolina, 811 F.2d 916, 919 (5th Cir. 1987).


       28 U.S.C. § 1404 and§ 1406 give federal courts the right to transfer a case to

another court. 28 U.S.C § 1404(a) provides that "[f]or the convenience of parties and

witnesses, in the interest of justice, a district court may transfer any civil action to

any other district or division where it might have been brought." 28 U.S.C. § 1404(a).

28 U.S.C. § 1406(a) permits a transfer "in the interest of justice" when a case is filed

"in the wrong division or district." 28 U.S.C. § 1406(a). This Court can transfer a case

when the public and private interest factors for 28 U.S.C. § 1404 warrant a transfer

or when the venue is improper under 28 U.S.C. § 1391.


      In analyzing whether an action may be transferred under 28 U.S.C. § 1404(a),

the Court first must first determine "whether [the] action 'might have been brought'

in the destination venue." In re Volhswagen of A,nerica, Inc., 545 F.3d 304, 312 (5th

Cir. 2008) (quoting 28 U.S.C. § 1404(a)). Second, the Court must evaluate the "private

and public interest factors" that are utilized under the forum non conveniens doctrine

to determine whether a tl'ansfer of venue under 28 U.S.C. § 1404(a) "is for the

convenience of the parties and witnesses and in the interest of justice." Id. at 315.
                                           2
"The private interest factors arn ... '(1) the rnlative ease of access to sources of proof;

(2) the availability of compulsory process to secure the attendance. of witnesses; (3)

the cost of attendance for willing witnesses; and ( 4) all other practical problems that

make trial of a case easy, expeditious and inexpensive."'             Id. (quoting In re

Volkswagen AG, 371 F.3d 201, 203 (5th Cir. 2004)). The public interest factors are:


             '(1) the administi·ative difficulties flowing from court
             congestion[,] (2) the local interest in having localized
             interests decided at home[,] (3) the familiarity of the forum
             with the law that will govern the case[,] and (4) the
             avoidance of unnecessary problems of conflict of laws [or
             in] the application of foreign law. Id. (quoting In re
             Volhswagen AG, 371 F.3d at 203).

       In order to warrant a transfer of venue under 28 U.S.C. § 1404(a), a movant

simply must demonstrate "that the transferee venue is clearly more convenient." Id.

at 315.

III.   DISCUSSION

       Regarding the private inter est factors, Defendant argues that the Eastern

District of Louisiana is the most appropriate venue for this case. (Doc. 7 at p. 2).

Defendant asserts that the event giving rise to the suit, Plaintiffs residence, and the

residence of every Defense witness a1·e in the Easte1·n District of Louisiana. (Id.).

Defendant claims a trial in the Middle District would place a burden on all of the

witnesses that would be alleviated should the trial be moved to the Eastern District .

(Id. at p. 3). Defendant further claims the public interest factors dictate that the



                                            3
Middle District has no interest in retaining the case and transfer to the Eastern

District would make the legal process easy, expeditious, and inexpensive. (Id.).

       Plaintiff asserts that the public and private interest factors weigh in favor of

the Middle District retaining the case. (Doc. 9 at p. 2-4). Plaintiff claims the evidence

in this case is electronic, and the Middle District's access to the evidence will therefore

be unimpaired. (Id. at p. 2). Additionally, Plaintiff argues that the Middle District,

under Federal Rule of Civil Procedure 45(c)(l), can subpoena witnesses in virtually

all of St. Tammany Parish. (Id.). Lastly, Plaintiff asserts Defendant has shown no

compelling reason to tl'ansfer the case. (Id. at p. 3).

       Defendants invoke 28 U.S.C. § 1404 which permits a transfer "(f]or the

convenience of parties and witnesses." The Court agrees that this matter should be

transferred. 28 U.S.C. § 1406(a) instructs district courts to dismiss cases filed in an

improper venue, or ''if it be in the interest of justice, transfer such case to any disti·ict

or division in which it could have been brought."

       Transferring this case to the Eastern District is proper under 28 U.S.C. §

1391(b)(2), which provides that venue is proper where a substantial portion of the

activity giving rise to the claim occurs.        It is uncontroverted that the accident

happened in the Eastern District of Louisiana.

       The private and public interest factors weigh in favor of transfer. Plaintiff lives

in the Eastern District, as do all Defense witnesses. Because the incident happened

in the Eastern District, the Middle district has no interest in retaining this matter.
                                             4
Finally, all of St. Tammany Parish is within the subpoena power of the Eastern

District. Consequently, the Court, "in the interest of justice," will transfer this case

to the United States District Court for the Eastern District of Louisiana.

V.    CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant's Motion to Transfer Venue (Doc. 6) is

GRANTED.


                                                           :dv
                          Baton Rouge, Louisiana, this 1 - day of August, 2019.



                                              ~~-
                                        JUDGE BRIA~      CKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                          5
